 

  
  

JAMAICA
S200 Va
Jamelica

IOSPITAL MED CTR
Vyck Expwy
17418-2892

 

hes
3

 

Adm: 6/26/2015, D/

 

sies (coritinied)

 
 

Version 20/2

Gen: NAD
BLE:
kin intact

     

 

16 oonlReal hematoma

Votor: 0/5 ehVinigs/ta

No sensation s/s/sp/dp/t

Cool, pale feat

DPIPT nat doolerable

Weak oooliteal signal on doppler
Compartments full but compressible
LLE:

Skin intact

TTP along distal tibia

Motor: ehlihl/gs/ta intact

SILT s/sisnidoyt

Toes yew), ber

Secondary survey negative for additional injuries.

imaging:
ME reht knee: widened oroximal tib-fib joint

CT ALE: vascular occlusion at the level of the popliteal fossa
CT LLE: no fx/dislocation

 

 

Assessment & Plan:
imale with RLE vascular injury, likely s/p knee dislocation and spontaneous reduction
or vascular repair, ex fix RLE, and possibile RLE fasciotomies

 

 

Diw chief and attending

Retrorde. by Janaph A Sasen, MD ar SAbwvett TiO AM

 

Consults by Olga Solovyova, MD at 5/26/2016 5:21 AM Version tof 2
Orthopedics Ager Tye, Resident
Somgee! G/26/2016 §:21 AM Sinwe: Cosign Needed

   
     
 
 
  

 

G2b2016 8:41 AM
Wa, MD (Resicent)
Addendum by Olga Solovyova, MD (Resident) filed ai 6/26/2016 6:59 AM

 
 

» Ves

 

ROS otherwise negative other than above
No past mecical history on file.
No past surgical history on file.

 

Printed on 9/13/2016 3:15 PM E A
 

 

ORS EM EERE ON ENN ERI RC RR I

recles by Dessisiava i Stefanova, MD at 7/22/2018 9:02 AM (continued) tfersion Lats

   

mi dete: g/25/2016

Dlecbarge date: 7/22/2016

Aamitiing Physiclan: Devendra Brahmbhati, MD
Discharge Physician: Dessislava Stefanova, MD

Admission Diagnoses: Trauma [T14.90]
Trauma (714.90)

Discharge Diagnoses: Trauma [114.90]
Admission Condition: fair

Discharged Canditlan: good

        

| PMH BIBEMS after being hi

  

ue

       
 
 
  

P
lower leg pale and no palpable DP. Also comoleinine of L ankle pain.

Procegure Cone: 6/26: External fixation of RLE, Rt nc
G/2o Irvigation and Debridement <

#7: Right above the knees arn

no PMA was brovgnt i

g

istan in popliteal fossa a, he «

r

o tal Go : Maro Umana is al
car. On initial CTA of RL Fs showed abrupt artera:
to the OR on 6/26 AM for external fixation of RLE. ri
tient tolereted erocscire well with no ar resth fi

   
 
   

    
 

 

  
       

  
  
  
 

 
     

muscle ies were ‘found. Right above ime knee amout
and cysvascular imb, Patient undervent an above the
wall Was subsequently transferred to SICU. Patie
i POD#8 after no acut

    
    
 

controlled and only aggravaied by movement out of
acute rehab services. Patient continued to have BM, ;

 

Printed on 9/19/2016 3:15 PM

JAMAICA HOSFITAL MED CTR
8900 Van Wyck Exowy
Jamaica N¥ 11418-2832

 
 

 

 
 

 

Prehospital Care Report Summary
New York Presbyterian EMS (NYS agency # 0502)

Date:08/26/2016 Call #0767 Booklet:87959845Branch: NYP-QUEENS 911 Time Zone:America/New_York

 

Call Information:

Disposition: Treated/Transe orec

Unit #: 5201-52 CHARLIE 1, Ground-Ambulance-BLS Trip Type: N/A
Run Type te Scene: Emergency Gcheduled: No

Incident Faclilfy:

Incident Locate: 437 STLIARMAICS AVE - Queens, NY 11418 (Queens County}
Incident Locsin : Scene of Accident or Acute Event - Street/Hwy

    

 

Receiving Facility: -AmAICA HOGPTLAL (34) (Hospilal) - 89TH & VAN WYCK EXPWY - JAMAICA, NY Patlent Contact: 04:30:00

  
  
 
 
 

18

Facility Adgrass: el & VAN WYCK EXPWY - Jamaica, NY 11418
Destination Vy: ;
Dest. Reason: raven Onoce
Registration i couRss

Online Medical Cor

Authorization Vy

    
 

(Total Mieace: 0.4)
y GONPALE? EMT Basic(DS)OH); MICHAEL GUARINO, EMT

 

nm Supine From Amb By:

 

*“: Scene / Destination-Noi used

 

# Patients Transported

In My Unit: 4
# Patients at Scene: 4
Call Received: 04:16:36
Dispatched: 04:26:00
En Route: 04:26:00
On Scene: 04:27:00
Le® Scene: 04:39:00
At Destination: 04:40:33
Transfer of Care:

in Service: 05:15:06
Time On Scene: 12 Min
Time to Destination: 15 Min
Tota! Time of Run: 49 Min

 

 
 
 

. Gender:Male

Address: — _ Age: 31 Years

Ceunty: Queena Welaht:

Phones: on
Broselow:

Emali:

SEN:

Driver Licesas:

Other Geren)...
Name: Sponge Celi Phone:

Relali

 

 

    
 
 

Comments:
Comments:
Comments:

Current 4)
Env Allerg

Pailem +
Advanced
PRIA:

 

 

Commer:

Fayer Infocnat)

   

 

 

 

 

 

 

 

  

Exhibit B

9 PH) 49 2000-2018 Prysiolontrol-HasthEMS® 06/26/2016 Call# 0767 BK: 87963645 - 1 af 3 PCR tofd
      
 

Provider lmpres vrauma injury
Mechanism of} VA To Pedestrian
injury Intent:
Protoce! 4:

i Aporoach Protocol 2:

Summary
Skin Color: Pale Skin Temperature: Cool
Edema: None Cap Reiili: < 2 Seconds
Pertinent Negatives:
Breathing: Normal Quafity: Uniabored Lung Sounds: Left: Clear Lung Sounds:
Right: Clear
Skin Condition: Normal
sury - Lower Leg
Location Modifier: External injury: Paralysis/ Numbness Injury Modifier: Complete
Mead and Meck:
at: Sye: Reactive
Right Eye: Reactive

 

ete SA oattanemesueoNRE i A oe

 

 

 

   

 

 

Vitals:
Time

04:30:00 SETS VIB) + (6) = 15 RTS: 12 Adult

 

O4g000 G

   

 

resent nt

04:38:00

  

CSV) GEIS RTSr 12 Adu

 

 

04:38:00 ~

 

 

 

Treahnen
Time
04:31:00

 

 

C400

 

 

Ger wate ey

aot Ew Sal ae

  

 

Suppiy
iy Suppl

ECG Device

  

  
 

Narrative be
52 CHARLIE 4)

pone
ASSESEW

 
 
  

“LY TO 191 STJAMAICA AVE FOR INJURY - INJURY - NON-CRITICAL INJURY. BLS

 

-D 2000-2010 PhysioConirol-HeathEMS® 06/26/2046 Call 0767 BK: 87963845 - 2 of 3 PCR iofi

   
    
   
  
 
 
  
    
 
 

54F1 FLAGGED ENS FOR MULTIPLE PED STRUCK,

 

CONFUSED WRITHING IN PAIN. PT WAS VICTIM OF PED STRUCK, UNKNOWN VEHICLE TYPE/SPEED,
j o R KNEE, OBVIOUS DEFORMITY. C COLLAR APPLIED, SPINAL MOTION RESTRICTION INITIATED,

SPLINTS TO i . LINTS, EXAM REVEALS CONFUSED MALE, WRITHING IN PAIN

NO REPORTED LOC FROM WITNESSES, PT COOL TO TOUCH,
D BLOOD NOTED IN NOSTRILS. NO JVD/TD. LS ARE CLR=BILAT.
STABLE AND INTACT. PT R KNEE IS SWOLLEN, DEFORM. R LEG INWARD ROTATION, AND
ING] SIMPLE SENTENCES BUT NOT ANSWERING EMS. TRAUMA NOTE PLACED. PT FULLY
IF ILLNESS GR INJURY. NO OTHER FINDINGS. PT TO SCOOP TO 52C, TRANSPORTED

MILD DIAPHO
ABD i8 SSNT.
PALE. PT WRIT:
EXPOSED, bul

  

 

    
 

WITHOUT Cr

Auth Slanstues: fo Ploooy Sige Mo linels io Slacs Mo Ratused fe Signi No

signals ;

Author Srivacy Notice Signature

 

 

 

 

Technicizn Signature - GUARINO, MICHAGL 0 - 66/26/2016 05:24

Lo

a

 

 

 

 

 

 

 

 

 

 

OU0818 11:40 Ana Gowts Confidential PH! <P 2000-20498 PhysiaControl-HealthEMS® 06/26/2016 Call# 0767 BK: 87953845 - 3 of 3 PCR i of 1

Eyhibit B
 

 

 

 
 

HANIFF INDICTMENT CHARGES:

 

 

Counts 1 & 2: Att, Murder 2 B
INTENT
Counts 3 & 4: Assault 1 (1) B
INTENT

Counts 5 & 6:

Assault 1 (3) B

   
  
 

  

Counts.7 & 8: Assault 1 (4) B
Course of Coramitting Felony — Crim Mis in 3rd Degree =

   
 
   

 

10: Assault 1 (4) B
raitting a Felony

     
 

 

 

 

 

 

 
 
 
 

w/o Reporting Accident BE
“ious Physical Injury was Caused

o Reporting Accident Misd
ayeical Injury was caused

Eyhibit C
 

Count 23: Leaving Scene w/o Reporting Accident Violation
Same as above but no injury required just property damage of another

 

 

 

Exhibit C
 

  

 
 

 

 

 

 

 
  
 

© ROBBERY

 

 

 

402-102TH
PRECINCT

 

 

 

 

ESCOBAR, MAYREN

 

 

 

 

 

    

 

‘ESCOBAR, MAYREN

 

 

 

 

 

 

   

amaica Eocnlel lo interview comp

 

 

al approximately 1000 hours, [was present at J
gard

 

 

to aaa cased 2016-190,

 

 

until abou Bppro

 

  

 

   
  
    

{

é that She was with her husband (Wilber Mata) at
ately 0400 hours: May fan: inen
ght. Mayren the dihat

 

 

inant Mayran

 

 

 

 

 

 

MICHAEL MOYER

 
 

 

 

 

 

   

 

 

332-102 DET
SQUAD

 

 

 

 

 

 

 
 
 

‘PRECINCT

 

 

 

 

ESCOBAR, MAYREN

 

 

 

 

WHITE HISPANIC

 

 

 

 

 

pproximately 1430 hours, 1 did interview witness Mata, wiper person atthe 102 PCT Detective
puely. caset 016-190. Mata di

 

 

 

 

 

 

 

 

 

 

Reviewing| Manner of Date
Supervisor, | Ciesing Reviewed
06/28/2016

 

 

 

 

 
